DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities: claim states “wherein said suction tube inlet forms elongated slot”.  Consider --wherein said suction tube inlet forms an elongated slot--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-15, and 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dever (US 2006/0042040).
Regarding Claim 1, Dever teaches an agitator and nozzle assembly comprising:
an agitator (agitator 20 [0027]) configured to rotate about a pivot axis (agitator 20 is rotated [0032], with rotation occurring on bearing 50, 52 [0030]; i.e. axis of rotation is perpendicular to bearings, see Annotated Fig. 3, below),
said agitator including agitator body (cylindrical body 30 [0029]) having at least one agitator suction inlet (intake aperture 60 [0032]) and further defining at least one suction tube chamber (interior cavity 32 [0029]),
said suction tube chamber extending along at least a portion of the pivot axis (interior cavity 32 [0029] extends along axis of rotation, see Annotated Fig. 3, below) and including a suction tube opening disposed at one end thereof (first outlet 42 [0029]), 
a suction tube (intake manifold 34 [0029]) configured to be received through said suction tube opening (air may travel from carpet, into intake manifold 34, through outlet 42 and into conduit 56 [0029, 0032]) and at least partially into said suction tube chamber (intake manifold 34 is received in interior cavity 32 [0029]),
said suction tube comprising at least one suction tube inlet (intake manifold 34 includes suction inlet 36 [0029]);
wherein said agitator is configured to rotate about said pivot axis relative to said suction tube such that an air flow path is established which extends through said agitator suction inlet, into said suction tube chamber, through said suction tube inlet, and into said suction tube (dirt and debris is drawn by the airstream from the base of the carpet through the air intake aperture 60 in the cleaning projection 58 and the suction inlet 36 into the intake manifold 34 [0032]; i.e. air flows through 

    PNG
    media_image1.png
    661
    1084
    media_image1.png
    Greyscale

Annotated Dever Fig. 3

Regarding Claim 2, Dever discloses the limitations of Claim 1, as described above, and further teaches said agitator further comprising at least one agitating feature extending outward from an external surface of said agitator body (cleaning tufts 59 of bristles [0036] see Fig. 5a, below).

    PNG
    media_image2.png
    327
    425
    media_image2.png
    Greyscale

Dever Fig. 5a

Regarding Claim 3, Dever discloses the limitations of Claim 1, as described below, and further teaches an agitator motor (hollow body 30 of agitator 20 may be driven by the motor of the suction generator 22 or a separate, dedicated drive motor [0030]).

Regarding Claim 5, Dever discloses the limitations of Claim 1, as described above, and further teaches the agitator suction inlet and the suction tube inlet not overlapping at least some portion of the rotation of said agitator about said pivot axis (as hollow body 30 of agitator 20 is rotated, the air intake aperture 60 is moved into communication with the suction inlet 36 [0032]; i.e. aperture 60 moves into communication with inlet 36 because they were not previously in communication).

Regarding Claim 6, Dever discloses the limitations of Claim 5, as described above, and further teaches the agitator suction inlet and the suction tube inlet overlap over at least another 

Regarding Claim 7, Dever discloses the limitations of Claim 6, as described above, and further teaches the agitator suction inlet and the suction tube inlet overlap at least another portion of the rotation of said agitator about said pivot axis (multiple air intake apertures 60 are provided [0034]; i.e. there may be multiple times an agitator inlet and suction tube inlet overlap during a single rotation of the agitator).

Regarding Claim 8, Dever discloses the limitations of Claim 1, as described above, and further teaches the agitator being at least partially supported by said suction tube as said agitator rotates about said pivot axis (first bushing 46 is provided at end of intake manifold 34 [0030]; a first bearing 50 is mounted between the first bushing 46 and an end of the hollow body 30 of agitator 20 [0030]; i.e. agitator is supported by intake manifold via bushing 46 and bearing 50).

Regarding Claim 9, Dever discloses the limitations of Claim 1, as described above, and further teaches the agitator suction inlet being a linear slot (multiple linear slots as seen in Annotated Fig 5b [0036], below).

    PNG
    media_image3.png
    382
    605
    media_image3.png
    Greyscale

Annotated Dever Fig. 5b

Regarding Claim 10, Dever discloses the limitations of Claim 1, as described above, and further teaches the agitator suction inlet being a curvilinear slot (cleaning projection rib 58, upon which apertures 60 are mounted, may assume a screw-thread shape [0033]; i.e. slots are curvilinear due to ribs they are mounted on being curvilinear).

Regarding Claim 11, Dever discloses the limitations of Claim 1, as described above, and further teaches the agitator suction inlet having a generally helical shape (cleaning projection rib 58, upon which apertures 60 are mounted, may assume a helical shape [0033]; i.e. slots are helical due to ribs they are mounted on being helical).

Regarding Claim 12, Dever discloses the limitations of Claim 1, as described above, and further teaches the suction tube inlet facing towards a bottom surface of said vacuum cleaner system (suction inlet 36 is provided adjacent the bottom dead center position [0031]).



Regarding Claim 14, Dever discloses the limitations of Claim 1, as described above, and further teaches the vacuum cleaner system comprising a hand-operated vacuum cleaner (upright vacuum cleaner [0020], see Fig. 2, below).

    PNG
    media_image4.png
    507
    282
    media_image4.png
    Greyscale

Dever Fig. 2


    PNG
    media_image5.png
    232
    288
    media_image5.png
    Greyscale

Dever, Fig. 4

Regarding Claim 17, Dever discloses the limitations of Claim 1, as described above, and further teaches said suction tube inlet forms an elongated slot (suction tube inlet 36 extends substantially the entire length of the hollow body 30 [0029]) having a length extending generally along said pivot axis PA (see Annotated Fig. 3, above) which is greater than or equal to 20% of the length of the agitator (an axis is an imaginary line extending into infinity; the axis the agitator rotates about would therefore be greater than or equal to 20% of the length of the agitator).

Regarding Claim 18, Dever discloses the limitations of Claim 1, as described above, and further teaches the agitator body including two or more agitator suction inlets (the size, shape 

Regarding Claim 19, Dever discloses the limitations of Claim 1, as described above, and further teaches the agitator and nozzle assembly being disposed within a nozzle (nozzle assembly 14 includes nozzle inlet 18 and rotary agitator 20 [0027]), said nozzle have a bottom surface (see Annotated Fig. 2, below) and at least a portion of said agitator extending below said bottom surface (cleaning projection 58 of agitator 20 spreads the nap of the carpet [0032], i.e. projections 58 are long enough to reach into a carpet while nozzle assembly 14 sits on top), wherein said suction tube opening extends generally perpendicular to said bottom surface (suction inlet 36 is provided adjacent to bottom dead center position [0031]; see Fig. 4, above).

    PNG
    media_image6.png
    691
    433
    media_image6.png
    Greyscale

Annotated Dever Fig. 2


Regarding Claim 21, Dever discloses the limitations of Claim 1, as described above, and further teaches the agitator and nozzle assembly being disposed within a nozzle (nozzle assembly 14 includes nozzle inlet 18 and rotary agitator 20 [0027]), said nozzle have a bottom surface (see Annotated Fig. 2, above) and at least a portion of said agitator extending below said bottom surface (cleaning projection 58 of agitator 20 spreads the nap of the carpet [0032], i.e. projections 58 are long enough to reach into a carpet while nozzle assembly 14 sits on top), wherein said suction tube opening extends at an angle within the range of +/- 70 degrees from normal to said bottom surface (suction inlet 36 is provided adjacent to bottom dead center position [0031]; i.e. inlet 36 is at 0 degrees from normal which is within the range of +/- 70 degrees).

Regarding Claim 22, Dever discloses the limitations of Claim 1, as described above, and further teaches the agitator being configured to rotate about said pivot axis relative to said suction tube (hollow body 30 of agitator 20 rotates relative to the intake manifold 34 [0030], see 

Regarding Claim 23, Dever teaches an agitator and nozzle assembly comprising:
an agitator configured to rotate about a pivot axis (agitator 20 is rotated [0032], with rotation occurring on bearing 50, 52 [0030]; i.e. axis of rotation is perpendicular to bearings, see Annotated Fig. 3, above), said agitator including agitator body (cylindrical body 30 [0029]) having at least one agitator suction inlet (intake aperture 60 [0032]); and
a suction tube (intake manifold 34) configured to be fluidly coupled to said agitator (dirt and debris is drawn by the airstream from the base of the carpet through the air intake aperture 60 and the suction inlet 36 into the intake manifold 34 [0032])
wherein said agitator is configured to rotate about said pivot axis such that a focused air flow path is established (dirt and debris is drawn by the airstream [0032]) which oscillates in a direction substantially parallel to said pivot axis (air flows through inlets, into intake manifold 34, and through conduits 56 [0032], i.e. airflow is parallel to axis of rotation while traveling in the intake manifold to the conduits, see Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dever (US 2006/0042040) in view of Hirose et al. (JP 2002/233480).
Regarding Claim 4, Dever discloses the limitations of Claim 3, as described above, but does not explicitly teach the agitator motor being at least partially disposed within the suction tube.
Hirose is also concerned with rotary agitators with suction ports and teaches housing the motor for driving the rotating brush inside of the rotating brush ([0015]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the agitator motor inside of the agitator itself to the vacuum of Dever in order to create a more compact suction body (Hirose, [0015]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dever (US 2006/0042040) in view of Song (US 8,898,859).
Regarding Claim 16, Dever discloses the limitations of Claim 1, as described above, but does not explicitly teach an internal dimension of said suction tube chamber being up to 20% larger than an outer diameter of said suction tube.
Song is also concerned with rotating suction tubes on vacuums and shows a rotating suction tube 73 installed on the outside of stationary tube 71 in Fig. 6. The figure shows the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rockwell (US 2,785,432) teaches a vacuum cleaner head with multiple suction cavities in order to pick up more dirt from a carpet without the need for agitation.
Oka et al. (US 6,032,327) teaches a vacuum agitator with slots for expelling air.
Hyun et al. (KR 2010/0088360) teaches a vacuum agitator with slots which draw in air to the interior of the rotary agitator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEANNA R LINCOLN whose telephone number is (571)272-5771. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.R.L./            Examiner, Art Unit 3723           

/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723